Title: To George Washington from William Washington, 18 December 1785
From: Washington, William
To: Washington, George



Sir
Sandy-Hill [S.C.] Decembr 18th 1785

In complyance with the request contain’d in your Letter of June 30th it gives me much pleasure to forward to Mr Wm Hammond in Baltimore two Boxes, one containing Acorns & the other, Plants of the Live-Oak-Tree, which I have requested him to send you by the first opportunity. You will observe a difference in the Form of the Acorns, those of an oval Figure are from the Live-Oak Tree, an ever-green much esteemed for Ship-building & the delightful Shade it affords: those which are nearly round are from a Tree called the Water-Oak, which altho’

not an ever-green, is tall & majestick in appearance. I don’t recollect having observ’d any of the same species to the Northward of this State. I have not sent you so many of the Live-Oak Acorns as I cou’d have wish’d, there were near a Peck collected, but I had the mortification to find that most of them were destroy’d by the Rats. In order however to repair the loss in some measure I have sent you a box containing twenty odd of the Plants which have been growing in it ever since they were placed there by the hands of Major Washington. In the ⟨closed⟩-Box you will find a paper containing some seeds of the Laurel-Tree which are all that I could procure; the Birds are so fond of them that it is a difficult matter to get them fully ripe. The Laurel-Tree is an evergreen, grows very tall & bears a large Beautiful Flower very fragrant in its smell. In the Box containing the Live-Oak Plants I have inserted upwards of twenty of the sweet-scented Shrub, which bears an odoriferous Flower. It will allways give me pleasure to execute any commands you may have in this country. Mrs Washington joins me in best respects to yourself & Lady I am Dr Sir With much esteem & respect yr Very obedt Servt

W. Washington

